Citation Nr: 0205074	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  00-11 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a disorder manifested 
by blackouts.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from September 2, 1977, to 
December 23, 1977.  The veteran's claim comes before the 
Board of Veterans' Appeals (BVA or Board) on appeal from a 
September 1999 decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In January 2002, the veteran requested a video conference 
hearing before a member of the Board.  He was notified of the 
date, time, and location of that hearing by a January 2002 VA 
letter.  The veteran failed to report for the hearing.  There 
are no other outstanding hearing requests of record.


FINDINGS OF FACT

1. The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of his appeal has been obtained 
by the RO. 

2. The veteran's initial medical examination for service was 
negative for any pertinent findings of a disorder manifested 
by blackouts.

3. A disorder manifested by blackouts clearly and 
unmistakably existed prior to the veteran entering service.  

4. The veteran's preexisting blackout disorder did not 
increase in severity during service.  






CONCLUSIONS OF LAW

1.  The veteran was presumed to be in sound condition upon 
entering service and that presumption is rebutted by clear 
and unmistakable evidence that his disorder existed prior to 
service.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. 
§ 3.304(b) (2001).

2.  A disorder manifested by blackouts was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred or aggravated by service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1153, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R § 3.303, 
3.304, 3.306 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102 and 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  As 
set forth below, the RO's actions throughout the course of 
this appeal satisfied the requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in an April 1999 letter and in a September 1999 rating 
decision of the evidence needed to substantiate his claim.  
He was provided an opportunity to submit such evidence.  
Moreover, in a January 2000 statement of the case and in an 
August 2001 supplemental statement of the case, the RO 
notified the veteran of regulations pertinent to service 
connection claims, informed him of the reasons for which it 
had denied his claim, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  In the August 2001 supplemental statement of the 
case, the veteran was advised that the evidence of record did 
not reflect that his blackouts were aggravated by service.  
He was also informed that if he could provide medical 
evidence of increased blackouts shortly after service, that 
evidence should be submitted.  A statement from the veteran 
was submitted by his representative in September 2001, 
asserting that his in-service fall aggravated his disorder.  
He did not submit or identify any additional medical 
evidence.  The Board finds that the foregoing information 
provided to the veteran specifically satisfies the 
requirements of 38 U.S.C.A. § 5103 of the new statute in that 
the veteran was clearly notified of the evidence necessary to 
substantiate his service connection claim.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The veteran's 
service medical records have been obtained and include a 
detailed report of the veteran's in-service hospitalization, 
Medical Board evaluation, and Physical Evaluation Board (PEB) 
determination.  In addition, the veteran has submitted two 
private medical reports reflecting an evaluation of his 
disorder.  The veteran has also asserted that private medical 
records show that he had been treated by a chiropractor for a 
disorder manifested by blackouts prior to service.  While the 
record contains a statement made by that chiropractor, 
remaining treatment records are unobtainable.  During his May 
2001 hearing, the veteran reported that the chiropractor is 
now deceased.  No additional medical evidence to support the 
veteran's claim has been identified.  

When deciding disability compensation claims, VCAA and 
implementing regulations require VA to provide the veteran 
with a VA medical examination or medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  Such an examination or 
opinion is necessary if the information and evidence of 
record (including the statements made by the veteran) does 
not contain sufficient competent evidence to decide the 
claim, but does include competent lay or medical evidence of 
a current disability or persistent symptoms of a disability; 
evidence establishing that the veteran suffered an event, 
injury or disease in service, or has a chronic disease 
manifest during the presumptive period; or an indication that 
the disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service connected disability.  The Board finds that 
the veteran's service medical records and private medical 
records reflecting pre-service treatment for a disorder 
manifested by blackouts is sufficient to decide the claim.  
These records are contemporaneous with the in-service 
blackout episode and a current medical examination or opinion 
is not necessary in this case.  See 38 U.S.C.A. § 5103A(d); 
66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)(4)). 

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  As such, there has been no prejudice to the veteran 
that would warrant a remand, the veteran's procedural rights 
have not been abridged, and the Board will proceed with 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

This appeal arises out of the veteran's claim that his 
disorder manifested by blackouts was aggravated during 
service, and that service connection is therefore warranted.  
He acknowledges that his disorder preexisted service, and 
asserts that an in-service blackout episode in which he hit 
his head on the floor caused his disorder to increase in 
severity.  After hospitalization and a PEB hearing, the 
veteran was found unfit for service due to physical 
disability and discharged.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service is not enough; there must be a chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of chronicity of symptomatology after service is 
required to support a finding of chronicity.  See 38 C.F.R. § 
3.303(b).  Service connection may also be granted for certain 
chronic diseases, such as epilepsy, when such disease is 
manifest to a compensable degree within one year of 
separation from service.  See U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  See Davis v. 
Principi, 276 F.3d 1341 (2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

The veteran's service medical records reflect that his 
initial examination for service was conducted in April 1977.  
No pertinent medical disorders were noted at that time.  
Specifically, the "periods of unconsciousness" box was 
marked "no."  The veteran reported being hospitalized for 
observation following a car accident, but he did not indicate 
that a disorder was identified at that time.  

The service medical records reflect that in September 1977, 
the veteran was found unconscious while on dormitory guard 
duty.  He reported that after making rounds he sat down to 
read his study guide and that was the last thing he 
remembered.  According to an escort the veteran was reported 
as having "tonic-clonic motions" lasting approximately 
three minutes, his eyelids were rolled backward, and his 
mouth was full of saliva.  The motions ceased after five 
minutes and the veteran seemed dazed.  No injuries as the 
result of having the seizures were described.  The veteran 
was hospitalized for two weeks for evaluation of a possible 
seizure disorder.  During his hospitalization, he reported a 
history of similar episodes occurring three times prior to 
service, with the first such episode occurring in 1975.  That 
episode occurred while the veteran was driving and resulted 
in a car accident.  In the October 1977 Clinical Record 
Summary, the veteran reported that he was evaluated by a 
neurologist before service, and that he received a brain scan 
and an EEG, both of which were within normal limits.  
Finally, the veteran described neck manipulation treatment 
from a chiropractor he began receiving in January 1977.  The 
veteran ended that treatment in April 1977.  He indicated 
that he had no blackout episodes while receiving this 
treatment.  Other than his disorder manifested by blackouts, 
his prior medical history and that of his family was 
reportedly within normal limits.  

While hospitalized during service, the veteran received 
several medical tests including an EKG, chest x-ray, CAT 
scan, and complete blood count.  All were reported to be 
within normal limits.  The veteran also received three EEGs.  
These were noted as abnormal, but the neurologist indicated 
that the EEGs showed paroxysmal theta activity that was 
nonspecific and could not be correlated specifically with a 
seizure disorder.  In reviewing the EEG patterns, the 
neurologist indicated that he did not believe they were 
diagnostic of a seizure disorder.  He did note, however, that 
this type of theta activity was seen more frequently in the 
population that does have seizures.  Finally, the neurologist 
asserted that further EEG testing might be useful in 
demonstrating a more specific paroxysmal discharge.  

During hospitalization, the veteran's blackout episode did 
not recur, nor did he have syncopal episodes.  He was seen in 
consultation by neurology, who felt that he had a possible 
primary generalized convulsive tonic-clonic disorder.  Upon 
neurology's recommendation, the veteran was diagnosed with a 
recurrent and unexplained syncope that existed prior to 
service, most likely a generalized convulsive tonic-clonic 
disorder.  The veteran was then referred to the Medical Board 
for recommendations for separation from service.  

A Medical Board Report issued in October 1977 stated that the 
veteran had a recurrent unexplained syncope which existed 
prior to service, most likely primary generalized convulsive 
tonic-clonic disorder.  The approximate date of origin for 
the veteran's disorder was noted as 1975.  It was concluded 
that the disorder existed prior to service and that it was 
not permanently aggravated by service.  The veteran was 
referred for a Physical Evaluation Board (PEB) and a hearing 
was conducted.  At the outset of the hearing, a November 1977 
statement from the veteran's chiropractor, R.C. Martin III, 
D.C. was submitted.  In the statement, Dr. Martin asserted 
that, in his opinion, the etiology of the veteran's blackouts 
was an atlas subluxation, or a problem with a bone in his 
neck.  When asked about the treatment the veteran received 
from Dr. Martin prior to service, he indicated that he had 
been given "neck manipulations" for blackout episodes.  The 
veteran asserted his belief that the neck manipulations had 
helped, and the reason he suffered a blackout episode during 
service was because he stopped having the treatment.  In 
addition, the veteran was asked if he had ever hurt himself 
while falling during a blackout episode.  He answered that he 
had not.  He was then asked "did you just fall to the ground 
and catch yourself with your hand, or, what?"  The veteran 
responded, "no sir.  I hit pretty hard.  I was out before I 
hit, sir."  At that time the veteran stated his desire to 
remain in service and indicated that the neck manipulations 
for his pre-service disorder took minimal time and improved 
his condition.  The findings of the PEB matched those of the 
Medical Board; namely, that the veteran's disorder existed 
prior to service and was not aggravated by service.  Despite 
his desire and efforts to stay in service, the veteran was 
found physically unfit for service and discharged.  

A letter from Stephen A McGuire, USAF, MC, was sent to Dr. 
Stanley Rosenblatt at the neurological clinic of the Granton 
State General Hospital in February 1978. Dr. McGuire was the 
admitting medical resident when the veteran was hospitalized 
in service in September 1977.  While Dr. McGuire did not 
participate in the veteran's care following admission, he had 
been asked by the veteran's mother to review his in-service 
hospitalization records and relate his findings to Dr. 
Rosenblatt.  He reported that the veteran was brought to the 
hospital in September 1977 with what was described as a 
generalized tonic-clonic seizure.  Dr. McGuire noted that he 
was not postictal on examination one hour later.  A 
neurological evaluation of the veteran included a negative 
skull series and a normal CAT scan.  The veteran also 
received awake and sleep-deprived EEGs which showed grade II 
dysrhythmia with generalized paroxysmal theta bursts.  He had 
no recurrence of seizure activity during his hospital stay 
and did not receive any antiepileptic medication.  The 
neurology consult determined that the veteran had an 
unexplained recurrent syncope rather than actual seizure 
activity and recommended discharge without treatment.  Dr. 
Rosenblatt saw the veteran in June 1978 and noted that his 
chief complaints were seizures and blackout episodes, with 
the first such episode occurring in 1975.  The veteran was 
scheduled for a return visit in July 1978, but he did not 
keep the appointment.  Dr. Rosenblatt made no notation 
regarding the veteran's service.  

The veteran was provided a VA hearing in May 2001.  He 
contended that although he had a disorder manifested by 
blackouts prior to service, his disorder was aggravated by 
the blackout episode he experienced during service.  He 
asserted that he informed an Air Force recruiter about his 
disorder, and that the recruiter told him not to discuss it 
during his entrance examination, but instead to "be quiet, 
don't mention it."  The veteran could not recall having seen 
a physician immediately after separation for his disorder, 
but did indicate he was seen by a neurologist in 1979 and 
diagnosed as epileptic.  The veteran stated that he first saw 
a doctor, other than a chiropractor, for his disorder in 
1979.  The veteran indicated that this physician informed him 
that his disorder was due to "sleep deprivation."  Finally, 
the veteran stated that he was currently being treated by a 
physician for his disorder, and that this physician was aware 
of his complete medical history.  When asked whether he had 
ever questioned his physician about the possibility of his 
seizure disorder being aggravated in service, the veteran 
responded that he had asked for an opinion, but was told that 
it would "cost some money" to get a physician's letter.  At 
that point, the hearing went off the record and when it was 
back on the record the veteran was informed that he could 
submit additional evidence at a later date.  

Referring to his September 1977 in-service blackout episode, 
the veteran, in a September 2001 letter asserted that 
"[h]itting those hard floors, in my judgment, would 
aggravate anything that was there."  The veteran did not 
submit any additional medical evidence.

As the veteran's induction examination was negative for any 
pertinent findings of a disorder manifested by blackouts, he 
was presumed to be in sound condition upon entrance into 
service.  This presumption of soundness can only be overcome 
by clear and unmistakable evidence demonstrating that the 
veteran's disorder preexisted service.  See 38 C.F.R. § 
3.304(b). 

The veteran has acknowledged that his disorder manifested by 
blackouts preexisted service.  During his service 
hospitalization in September 1977, he asserted that he had 
suffered three blackout episodes prior to service, with one 
such episode resulting in a car accident.  His in-service 
hospitalization summary showed that the veteran was diagnosed 
with a recurrent unexplained syncope which existed prior to 
service and was not aggravated by service.  He received a 
Medical Board Report that also noted that his disorder 
preexisted service and was not aggravated therein.  During 
the veteran's PEB hearing, he submitted a November 1977 
statement from his chiropractor, Dr. Martin, reflecting that 
he had received treatment for his disorder in the months 
before service.  He also testified that his pre-service 
treatments were effective in stopping his blackout episodes, 
and that it was his belief that his September 1977 blackout 
was due to his lack of chiropractic treatment.  During his VA 
hearing in May 2001, the veteran stated that he informed an 
Air Force recruiter about his disorder and was advised to 
"keep it quiet."  Finally, it is noted that the veteran's 
in-service blackout episode occurred just 15 days after his 
entrance into service.  When, as in this case, a veteran 
manifests symptoms of a chronic disease, such as a disorder 
manifested by blackouts, from the date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period, it must be concluded that the disease 
preexisted service.  See 
38 C.F.R. §§ 3.303(c).

The Board finds that the detailed medical evidence from 
service and the private medical report establishes that the 
veteran's disorder manifested by blackouts clearly and 
unmistakably preexisted service.  In addition the veteran 
acknowledged at his May 2001 hearing that his service 
connection claim was based on the aggravation of his 
preexisting disorder during service, rather than the onset of 
the disorder itself.  Both the in-service Medical Board and 
the PEB found that the veteran's disorder preexisted service 
and was not aggravated during service.  These findings, based 
on examination and opinion obtained during service coupled 
with the private medical evidence of pre-service treatment, 
are persuasive that the disorder clearly and unmistakably 
preexisted service.

Having determined that the veteran's disorder preexisted 
service, the Board must now determine whether his disorder 
was aggravated by service.  The veteran was thoroughly 
examined during his September 1977 in-service 
hospitalization.  He was given several tests including a CAT 
scan, an EKG, three EEGs, a chest x-ray, and a complete blood 
count.  All were reported to be within normal limits, except 
the three EEGs which were abnormal.  The neurologist 
interpreting the EEGs asserted that they demonstrated 
nonspecific paroxysmal theta activity and could not be 
specifically correlated with a seizure disorder.  It was also 
his opinion that they were not diagnostic of a seizure 
disorder.  In October 1977, the Medical Board found that the 
veteran's preexisting recurrent unexplained syncope, most 
likely a primary generalized convulsive tonic-clonic 
disorder, had not been aggravated by service.  The PEB 
reviewed the veteran's in-service hospitalization records and 
the findings of the Medical Board, and after hearing 
testimony from the veteran concerning his blackout and fall 
in service and his blackouts before service, the PEB 
determined that the veteran's disorder was not aggravated by 
service.  The veteran has not submitted or identified any 
evidence showing that the blackout episode in service or the 
associated fall increased the severity of his disorder.  The 
veteran was notified at his May 2001 hearing and in the 
August 2001 supplemental statement of the case that he could 
submit additional evidence, but the veteran has not 
identified or submitted any pertinent.  Increase in 
disability consists of worsening of the permanent disability 
and not merely a temporary flare-up of symptoms associated 
with the condition causing the disability.  See Davis, 276 
F.3d at 1345.  

The Board considered the veteran's contention that his in-
service blackout episode and subsequent fall aggravated his 
preexisting disorder manifested by blackouts.  However, the 
veteran is not a medical professional and is not competent to 
render an opinion on matters of medical etiology. See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In addition, 
the service medical records also show that at he time the 
veteran experienced his blackout in service he had been 
sitting reading a guide book and no head injury was reported.  
During his PEB hearing, the veteran mentioned falling, but no 
resultant injury was described in the hospital summary or 
Medical Board Report.  The veteran was hospitalized and 
examined in service, including having a neurological 
consultation and it was specifically found that his disorder 
existed before service and had not been aggravated by 
service.   

As discussed previously, the Board concludes that a current 
VA examination is not necessary to decide this claim in view 
of the extensive service medical records which include 
examination and opinion concerning the veteran's disorder.  
In addition, there are private medical records including the 
report which was considered by the examiners in service. 

Absent medical evidence in support of an in-service increase 
of the veteran's disorder, the presumption of aggravation is 
not applicable and service connection is not warranted.  The 
Board finds that the preponderance of the evidence is against 
the veteran's claim that his disorder manifested by blackouts 
was incurred or aggravated by service.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to grant the veteran's claim.  


ORDER

Service connection for a disorder manifested by blackouts is 
denied. 



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

